DETAILED ACTION
This Office Action is in response to the Applicant’s Amendment filed 10/28/21.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.	The rejection of Claims 4 and 5 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention as set forth in the Non-Final Rejection filed 09/21/21 is overcome by the Applicant’s amendments.

4.	The rejection of Claim 9 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention as set forth in the Non-Final Rejection filed 09/21/21 is overcome by the Applicant’s amendments.

5.	The rejection of Claims 1, 3, 4, 6, 7, and 10 under 35 U.S.C. 103 as being unpatentable over Gil-Escrig et al. (Chem. Commun.  2015, 51, page 569) in view of Moon et al. (US 2016/0268510 A1) as set forth in the Non-Final Rejection filed 09/21/21 is NOT overcome by the Applicant’s amendments.

Claims 1-10 under 35 U.S.C. 103 as being unpatentable over Lee et al. (WO 2016/072809 A1) in view of Moon et al. (US 2016/0268510 A1) as set forth in the Non-Final Rejection filed 09/21/21 is herein amended due to the Applicant’s amendments.

Examiner’s Note
7.	The Office has relied upon national phase publication US 2017/0358759 A1 as the English equivalent of WIPO publication WO 2016/072809 A1 (herein referred to as “Lee et al.”).

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 4, 6, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Gil-Escrig et al. (Chem. Commun.  2015, 51, page 569) in view of Moon et al. (US 2016/0268510 A1).
	Gil-Escrig et al. discloses a hybrid-inorganic methyl-ammonium lead iodide (CH3NH3PbI3) perovskite-based light-emitting diode (optoelectronic device):

    PNG
    media_image1.png
    130
    182
    media_image1.png
    Greyscale

((a), Fig. 1) comprising a film of perovskite material (CH3NH3PbI3).  However, Gil-Escrig et al. does not explicitly disclose the polymers as recited by the Applicant.
	Moon et al. discloses an electronic device comprising a photoactive layer of perovskite ([0011]).  Moon et al. discloses the addition (“uniformly mixed”) of at least one of PEO and PVP to the layer comprising the perovskite material to facilitate creation/flow of charges and improve film-forming properties ([0077]).  Moon et al. discloses the use of polar organic solvents such as DMF and DMSO to form a solution comprising the perovskite material; the solution is coated onto a substrate and then heat treated to form a thin film ([0088]).  It would have been obvious to incorporate PEO and/or PVP to the layer comprising the CH3NH3PBI3 perovskite in the device as disclosed by Gil-Escrig et al. (wherein the layer is formed via coating method as disclosed by Moon et al.).  The motivation is provided by the disclosure of Moon et al., which teaches that the addition of such materials facilitates the creation/flow of charges and improve film-forming properties ([0077]). 
.

11.	Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (WO 2016/072809 A1) in view of Moon et al. (US 2016/0268510 A1).
	Lee et al. discloses the following light-emitting perovskite nanoparticle device:

    PNG
    media_image2.png
    285
    628
    media_image2.png
    Greyscale

(Fig. 12D) comprising substrate (10), first electrode (20), conductive layer (31), buffer layer (32), light-emitting layer (40) (which comprises the perovskite nanoparticles), and second electrode (50); the conductive and buffer layers comprises PEDOT:PSS and fluorine-based polymers, respectively, ([0157], [0207]); there exists (optionally) a hole-transporting layer (on top of layer 30) comprising polymers such as TFB and the like ([0252], [0255]).  The exciton buffer layer (30) is purely optional (and thus need not exist); Lee et al. discloses an embodiment wherein the light-emitting layer is directly disposed on the first electrode (20) ([0023]).  The perovskite includes CH3NH3PbBr3 and CsPbBr3 (comprising PbBr3 and CsBr within its structure within the recited molar ratio) ([0283], [0291]).  Lee et al. discloses coating the substrate using a solution (“solution 
	Moon et al. discloses an electronic device comprising a photoactive layer of perovskite ([0011]).  Moon et al. discloses the addition (“uniformly mixed”) of at least one of PEO and PVP to the layer comprising the perovskite material to facilitate creation/flow of charges and improve film-forming properties ([0077]).  Moon et al. discloses the use of polar organic solvents such as DMF and DMSO to form a solution comprising the perovskite material; the solution is then coated onto a substrate and then heat treated to form a thin film ([0088]).  It would have been obvious to incorporate PEO and/or PVP to the layer comprising the perovskite material in the device as disclosed by Lee et al. (wherein the layer is formed via coating method as disclosed by Moon et al.).  The motivation is provided by the disclosure of Moon et al., which teaches that the addition of such materials facilitates the creation/flow of charges and improve film-forming properties ([0077]).  

Response to Arguments
12.	The Applicant argues on pages 5-10 that the prior art fails to read on the newly amended claims as the perovskite-containing mixture is now coated on “an electrode”; the Applicant argues that the devices as disclosed in the prior art contain intervening layer(s) between the electrode and the layer comprising the perovskite-containing mixture.  Applicant's arguments filed have been fully considered but they are not persuasive.  

Secondly, notice that Lee et al. discloses that the exciton buffer layer (30) (i.e., the layer that lies directly interposed between the perovskite-containing light-emitting layer (40) and the first electrode (20)) is purely optional (and thus need not exist); Lee et al. discloses an embodiment wherein the light-emitting layer is directly disposed on the first electrode (20) ([0023]).  

Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137. The examiner can normally be reached Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY YANG/Primary Examiner, Art Unit 1786